    Case: 1:17-md-02804 Doc #: 3620 Filed: 01/22/21 1 of 1. PageID #: 508994




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                     ) CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                )
                                                 ) JUDGE DAN A. POLSTER
                                                 )
                                                 ) MAGISTRATE JUDGE DAVID A. RUIZ
                                                 )
                                                 )
                                                 ) NOTICE OF TERMINATION
                                                 ) OF CO-COUSNEL
                                                 )


       Notice is hereby given that Lynne H. Buck, Assistant United States Attorney, withdraws

as counsel of record for United States Department of Justice, Drug Enforcement Administration.

AUSA James R. Bennett II and AUSA Renée A. Bacchus will remain as counsel on this case.


                                                   Respectfully submitted,


                                                   BRIDGET M. BRENNAN
                                                   Acting United States Attorney

                                           By:     /s/ Lynne H. Buck
                                                   Lynne H. Buck (#0014166)
                                                   Assistant United States Attorney
                                                   United States Court House
                                                   801 West Superior Ave., Suite 400
                                                   Cleveland, Ohio 44113
                                                   216-622-3712
                                                   216-522-4982 (Facsimile)
                                                   lynne.buck@usdoj.gov

                                           Attorney for United States Department of Justice,
                                           Drug Enforcement Administration
